62 N.J. 141 (1973)
299 A.2d 409
LEONARD M. DESSEL AND ARLENE B. BOGEN, EXECUTORS UNDER THE LAST WILL AND TESTAMENT OF JOSEPH DESSEL, DECEASED, PLAINTIFFS-RESPONDENTS,
v.
JULIUS DESSEL, BENJAMIN DESSEL AND METUCHEN FOOD MARKET, INC., A CORPORATION OF NEW JERSEY, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued January 8, 1973.
Decided January 22, 1973.
Mr. Richard F. Plechner argued the cause for the appellants (Mr. Robert G. Hampson, on the brief).
Mr. Roger H. McGlynn argued the cause for the respondents (Messrs. McGlynn, Stein & Eberiel, attorneys).
PER CURIAM:
The Appellate Division's judgment of reversal and remand is affirmed, essentially for the reasons set forth in its per curiam reported at 122 N.J. Super. 119 (1972).
For affirmance  Justices JACOBS, HALL and MOUNTAIN, and Judges CONFORD, SULLIVAN and LEWIS  6.
For reversal  None.